 

Exhibit 10.1

 

FORBEARANCE TO LOAN AGREEMENT

 

This FORBEARANCE TO LOAN AGREEMENT (this “Agreement”) is entered into this 30th
day of September, 2014, by and between Silicon Valley Bank (“Bank”) and RESPONSE
BIOMEDICAL CORP., a British Columbia corporation (“Borrower”).

 

RECITALS

 

A.              Bank and Borrower have entered into that certain Loan Agreement
dated as of February 11, 2014 as amended by that certain First Amendment to Loan
Agreement by and between Bank and Borrower dated as of April 14, 2014 (as the
same may from time to time be amended, modified, supplemented or restated, the
“Loan Agreement”) and the other Loan Documents. Bank has extended credit to
Borrower for the purposes permitted in the Loan Agreement.

 

B.              Borrower has informed Bank that Borrower anticipates it will be
default of the Loan Agreement for failing to comply with a certain provision of
the Loan Agreement as set forth on Schedule A hereto as of the time periods
identified on said Schedule A and such failure to comply will constitute an
Event of Default (such default set forth, the “Anticipated Default”).

 

C.              Borrower has requested that Bank forbear from exercising its
rights and remedies against Borrower during the Forbearance Period (as defined
in Section 2.1 below). Although Bank is under no obligation to do so, Bank is
willing to forbear from exercising its rights and remedies against Borrower
through the Forbearance Period on the terms and conditions set forth in this
Agreement, so long as Borrower complies with the terms, covenants and conditions
set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.             Definitions. Capitalized terms used but not defined in this
Agreement shall have the meanings given to them in the Loan Agreement.

 

2.             Forbearance.

 

2.1          Forbearance Period. Subject to all the terms and conditions set
forth herein, Bank shall forbear from filing any legal action or instituting or
enforcing any rights and remedies it may have against Borrower from the
Forbearance Effective Date (as defined in Section 9) until the date (the
“Forbearance Termination Date”) which is the earliest to occur of (a) October
31, 2014, (b) the failure after the date hereof of Borrower to comply with any
of the terms or undertakings of this Agreement, (c) the occurrence after the
date hereof of any Event of Default (other than the Anticipated Default or (d)
the date that Borrower joins in, assists, cooperates, or participates as an

 

 
 

--------------------------------------------------------------------------------

 

 

adverse party or adverse witness in any suit or other proceeding against Bank
relating to the Obligations in connection with or related to any of the
transactions contemplated by any of the other Loan Documents. Except as
expressly provided herein, this Agreement does not constitute a waiver or
release by Bank of any Obligations or of any existing Event of Default or Event
of Default which may arise in the future after the date of execution of this
Agreement. If Borrower does not comply with the terms of this Agreement, Bank
shall have no further obligations under this Agreement and shall be permitted to
exercise at such time any rights and remedies against Borrower as it deems
appropriate in its sole and absolute discretion. Borrower understands that Bank
has made no commitment and is under no obligation whatsoever to grant any
additional extensions of time at the end of the Forbearance Period. The time
period between the Forbearance Effective Date and the Forbearance Termination
Date is referred to herein as the “Forbearance Period.”

 

 

3.

Limitation of Forbearance.

 

3.1          This Agreement is effective for the purposes set forth herein and
shall be limited precisely as written and shall not be deemed to (a) be a
consent to any amendment, waiver or modification of any other term or condition
of any Loan Document, or (b) otherwise prejudice any right or remedy which Bank
may now have or may have in the future under or in connection with any Loan
Document.

 

3.2          This Agreement shall be construed in connection with and as part of
the Loan Documents, and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents are hereby ratified and
confirmed and shall remain in full force and effect.

 

4.             Representations and Warranties. Borrower represents and warrants
to Bank as follows:

 

4.1          (a) the representations and warranties contained in the Loan
Documents are true, accurate and complete in all material respects as of the
date hereof (except to the extent such representations and warranties relate to
an earlier date, in which case they are true and correct as of such date), and
(b) no Event of Default other than the Anticipated Default has occurred and is
continuing;

 

4.2          Borrower has the power and authority to execute and deliver this
Agreement and to perform its obligations under the Loan Agreement;

 

4.3          The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

 

4.4          The execution and delivery by Borrower of this Agreement and the
performance by Borrower of its obligations under the Loan Agreement have been
duly authorized by all necessary action on the part of Borrower;

 

 
 

--------------------------------------------------------------------------------

 

 

4.5          The execution and delivery by Borrower of this Agreement and the
performance by Borrower of its obligations under the Loan Agreement do not and
will not contravene (a) any law or regulation binding on or affecting Borrower,
(b) any contractual restriction with a Person binding on Borrower, (c) any
order, judgment or decree of any court or other governmental or public body or
authority, or subdivision thereof, binding on Borrower, or (d) the
organizational documents of Borrower;

 

4.6          The execution and delivery by Borrower of this Agreement and the
performance by Borrower of its obligations under the Loan Agreement do not
require any order, consent, approval, license, authorization or validation of,
or filing, recording or registration with, or exemption by any governmental or
public body or authority, or subdivision thereof, binding on either Borrower,
except as already has been obtained or made; and

 

4.7          This Agreement has been duly executed and delivered by Borrower and
is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

 

5.              Prior Agreement. The Loan Documents are hereby ratified and
reaffirmed and shall remain in full force and effect. This Agreement is not a
novation and the terms and conditions of this Agreement shall be in addition to
and supplemental to all terms and conditions set forth in the Loan Documents. In
the event of any conflict or inconsistency between this Agreement and the terms
of such documents, the terms of this Agreement shall be controlling, but such
document shall not otherwise be affected or the rights therein impaired. As of
the date hereof, the aggregate outstanding principal amount owing to Bank is
$1,500,000.

 

 

6.

Release by Borrower.

 

6.1     FOR GOOD AND VALUABLE CONSIDERATION, Borrower hereby forever relieves,
releases, and discharges Bank and its present or former employees, officers,
directors, agents, representatives, attorneys, and each of them, from any and
all claims, debts, liabilities, demands, obligations, promises, acts,
agreements, costs and expenses, actions and causes of action, of every type,
kind, nature, description or character whatsoever, whether known or unknown,
suspected or unsuspected, absolute or contingent, arising out of or in any
manner whatsoever connected with or related to facts, circumstances, issues,
controversies or claims existing or arising from the beginning of time through
and including the date of execution of this Agreement (collectively “Released
Claims”). Without limiting the foregoing, the Released Claims shall include any
and all liabilities or claims arising out of or in any manner whatsoever
connected with or related to the Loan Documents, the Recitals hereto, any
instruments, agreements or documents executed in connection with any of the
foregoing or the origination, negotiation, administration, servicing and/or
enforcement of any of the foregoing.

 

 
 

--------------------------------------------------------------------------------

 

 

6.2          By entering into this release, Borrower recognizes that no facts or
representations are ever absolutely certain and it may hereafter discover facts
in addition to or different from those which it presently knows or believes to
be true, but that it is the intention of Borrower hereby to fully, finally and
forever settle and release all matters, disputes and differences, known or
unknown, suspected or unsuspected; accordingly, if Borrower should subsequently
discover that any fact that it relied upon in entering into this release was
untrue, or that any understanding of the facts was incorrect, Borrower shall not
be entitled to set aside this release by reason thereof, regardless of any claim
of mistake of fact or law or any other circumstances whatsoever. Borrower
acknowledges that it is not relying upon and has not relied upon any
representation or statement made by Bank with respect to the facts underlying
this release or with regard to any of such party’s rights or asserted rights.

 

6.3          This release may be pleaded as a full and complete defense and/or
as a cross-complaint or counterclaim against any action, suit, or other
proceeding that may be instituted, prosecuted or attempted in breach of this
release. Borrower acknowledges that the release contained herein constitutes a
material inducement to Bank to enter into this Agreement, and that Bank would
not have done so but for Bank’s expectation that such release is valid and
enforceable in all events.

 

6.4          Borrower hereby represents and warrants to Bank, and Bank is
relying thereon, as follows:

 

(a)          Except as expressly stated in this Agreement, neither Bank nor any
agent, employee or representative of Bank has made any statement or
representation to Borrower regarding any fact relied upon by Borrower in
entering into this Agreement.

 

(b)          Borrower has made such investigation of the facts pertaining to
this Agreement and all of the matters appertaining thereto, as it deems
necessary.

 

(c)          The terms of this Agreement are contractual and not a mere recital.

 

(d)          This Agreement has been carefully read by Borrower, the contents
hereof are known and understood by Borrower, and this Agreement is signed
freely, and without duress, by Borrower.

 

(e)          Borrower represents and warrants that it is the sole and lawful
owner of all right, title and interest in and to every claim and every other
matter which it releases herein, and that it has not heretofore assigned or
transferred, or purported to assign or transfer, to any person, firm or entity
any claims or other matters herein released. Borrower shall indemnify Bank,
defend and hold it harmless from and against all claims based upon or arising in
connection with prior assignments or purported assignments or transfers of any
claims or matters released herein.

 

 
 

--------------------------------------------------------------------------------

 

 

7.              Integration. This Agreement and the Loan Documents represent the
entire agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Agreement
and the Loan Documents merge into this Agreement and the Loan Documents.

 

8.              Counterparts. This Agreement may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

9.              Conditions to Effectiveness The parties agree that the
forbearance obligations of Bank herein shall be effective upon the satisfaction
of each of the following conditions precedent, each in form and substance
satisfactory to Bank, on or prior to September 30, 2014, (the date of the
satisfaction of such conditions precedent referred to herein as the “Forbearance
Effective Date”) (a) the due execution and delivery to Bank of this Agreement by
each party hereto and (b) the due execution and delivery to Bank of updated
Borrowing Resolutions.

 

 

10.

Miscellaneous.

 

10.1      This Agreement shall constitute a Loan Document under the Loan
Agreement; the failure to comply with the covenants contained herein shall
constitute an Event of Default under the Loan Agreement; and all obligations
included in this Agreement (including, without limitation, all obligations for
the payment of principal, interest, fees, and other amounts and expenses) shall
constitute obligations under the Loan Agreement and secured by the Collateral.

 

12.2      Each provision of this Agreement is severable from every other
provision in determining the enforceability of any provision.

 

11.          Governing Law. This Agreement and the rights and obligations of the
parties hereto shall be governed by and construed in accordance with the
internal laws of the Province of British Columbia and the federal laws of Canada
applicable therein, without regard to principles of conflicts of law.

 

[Signature page follows.]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

 

 

BANK

 

SILICON VALLEY BANK

 

BORROWER

 



RESPONSE BIOMEDICAL CORP.

               

 

 

 

 

 

By:

/s/David Sanders

 

By:

/s/ William J. Adams

 

Name: David Sanders

 

Name:

William J. Adams

 

Titlr: VP

 

Title:

Chief Financial Officer

 

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule A

 

ANTICIPATED DEFAULT

 

 

Default

Period

 

 

Failure to comply with the [***]1 covenant set forth in Section 6.7[***]2 of the
Loan Agreement

     September 2014

  

 

 

 

___________________________

1 [***] Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions

2 [***] Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

 
 

--------------------------------------------------------------------------------

 

 

BORROWING RESOLUTIONS

 

[exhead.jpg]

 

CORPORATE BORROWING CERTIFICATE

 

 

BORROWER: RESPONSE BIOMEDICAL CORP. 

DATE: September 30, 2014

BANK:     SILICON VALLEY BANK

 

    

             I hereby certify as follows, as of the date set forth above:

 

1.       I am the Secretary, Assistant Secretary or other officer of
Borrower.     My title is as set forth below.

 

2.       Borrower’s exact legal name is set forth above.     Borrower is a
British Columbia corporation.

 

3.       Attached hereto are true, correct and complete copies of Borrower’s
Notice of Articles and Articles (including amendments), as filed with the B.C.
Registrar of Companies. Such Notice of Articles and Articles have not been
amended, annulled, rescinded, revoked or supplemented, and remain in full force
and effect as of the date hereof.

 

4.       The following resolutions were duly and validly adopted by Borrower’s
Board of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action). Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Silicon Valley
Bank (“Bank”) may rely on them until Bank receives written notice of revocation
from Borrower.

 

RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

 

 
 

--------------------------------------------------------------------------------

 

 

Name

 

Title

 

Signature

 

Authorized to

Add or Remove

Signatories

 

 

 

 

 

 

 

William Adams

 

Chief Financial Officer

 

/s/ William Adams

 

☐

 

 

 

 

 

 

 

Anastasios Tsonis

 

Director of Finance

 

/s/ Anastasios Tsonis

 

☐

 

 

 

 

 

 

 

Barbara Kinnaird

 

Chief Operating Officer

 

/s/ Barbara Kinnaird

 

☐

 

 

 

 

 

 

 

               ☐

 

RESOLVED FURTHER, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.

 

RESOLVED FURTHER, that such individuals may, on behalf of Borrower:

 

Borrow Money. Borrow money from Bank.

Execute Loan Documents. Execute any loan documents Bank requires.

Grant Security. Grant Bank a security interest in any of Borrower’s assets.
Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Borrower has an interest and receive cash
or otherwise use the proceeds.

Apply for Letters of Credit. Apply for letters of credit from Bank.

Enter Derivative Transactions. Execute spot or forward foreign exchange
contracts, interest rate swap agreements, or other derivative transactions.

Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effect these resolutions.

 

RESOLVED FURTHER, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

 

5.       The persons listed above are Borrower's officers or employees with
their titles and signatures shown next to their names.

 

 

 

By:

/s/ William Adams

 

 

Name:

William Adams

 

 

Title:

Chief Financial Officer

 

 

 
 

--------------------------------------------------------------------------------

 

 

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

 

 

I, the Chairman of the Board of Directors     of Borrower, hereby certify as to
paragraphs 1 through 5 above, as of the date set forth above.

 

 



 

By:

/s/ Lewis J. Shuster

 

 

Name:

Lewis J. Shuster

 

 

Title:

Chairman of Board of Directors

 



  